Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Kenneth P. Gianella, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: • the Annual Report of Silver Spring Networks, Inc. on Form 10-K for the fiscal year ended December 31, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and • the information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Silver Spring Networks, Inc. Date: March 10, 2017 By: /s/ Kenneth P. Gianella Kenneth P. Gianella Chief Financial Officer (Principal Financial and Accounting Officer)
